Order, Supreme Court, New York County, entered September 27, 1977, denying petitioner-appellant’s motion to stay arbitration, unanimously reversed, on the law, without costs and without disbursements, and the motion granted to the extent of remanding for a hearing on whether a report of the underlying alleged accident was made to police and when, and whether respondent-respondent made all reasonable efforts to ascertain the identity of the offending vehicle. The papers in opposition to the application state no more than the hearsay allegation that some unknown person had called police. (See Insurance Law, § 608, subd [b]; Matter of O’Rouke v Motor Vehicle Acc. Ind. Corp., 29 AD2d 938.) Concur—Lupiano, J. P., Birns, Silverman, Fein and Markewich, JJ.